Case 2:21-cr-00019-Z-BR Document 64 Filed 07/29/21 Pageiofi PagelD 147

   

   
   
 

UES. DISTRIC T COURT

IN THE UNITED STATES DISTRICT COURT] nogyirin DISTRICT oF
TE
ILED XAS

FOR THE NORTHERN DISTRICT OF TEXAS

  

AMARILLO DIVISION
UNITED STATES OF AMERICA § f-S. DISTRICT COURT
§
Plaintiff, §
§
Vv § 2:21-CR-19-Z-BR-(2)
§
DAKIRI ANGEL HORUS STEZO MCKEE BEY §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 14, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
Dakiri Angel Horus Stezo Mckee Bey filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual Resume,
Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Dakiri Angel Horus Stezo Mckee Bey was knowingly and voluntarily entered; ACCEPTS the guilty plea
of Defendant Dakiri Angel Horus Stezo Mckee Bey; and ADJUDGES Defendant Dakiri Ange! Horus
Stezo Mckee Bey guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July q , 2021. fier —

HEW J. KACSMARYK
ED STATES DISTRICT JUDGE
